DETAILED ACTION
Response to Amendment
The following is in response to the amendment of March 11, 2022.  
Claims 1-10 and 12-20 are pending.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The CLAIMS have been amended as follows: 
17.  (Cancelled).
18.  (Cancelled).
19.  (Cancelled).
20.  (Cancelled).

This application is in condition for allowance except for the presence of withdrawn claims 17-20 directed to inventions non-elected without traverse.  Accordingly, these claims have been formally cancelled.

Response to Arguments
All rejections under 35 U.S.C. 112(b), 35 U.S.C. 112(d) , and 35 U.S.C. 102(a)(1) 

set forth previously have been overcome.

Allowable Subject Matter
Claims 1-10 and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
In a laminated papermaking belt comprising: 
a.  a woven layer comprising a plurality of interwoven yarns, the woven layer forming the machine contacting surface of the belt, and 
b.  a nonwoven layer comprising a plurality of apertures, the nonwoven layer being laminated to the woven layer in a facing arrangement and forming the web contacting surface of the belt,
the prior art does not disclose or suggest a woven layer comprising a plurality of yarns interwoven to form a plurality of ridges lying in a first x-y plane and a plurality of valleys lying in a second x-y plane, wherein the first plane is above the second plane, and wherein the plurality of woven ridges are substantially continuous and oriented in the machine direction and separated from one another by the valleys, the woven layer and nonwoven layer being arranged such that there is a void between the nonwoven layer and the valleys of the woven layer, the void having a void height from 0.10 to 2.80 mm.
Mullally (US 2008/0110591) discloses a papermaking fabric having continuous woven ridges separated by continuous woven valleys. However, Mullally does not teach or suggest utilizing the fabric as a woven layer in a laminated papermaking belt as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on March 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,584,444 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192.  The examiner can normally be reached on Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric Hug/Primary Examiner, Art Unit 1748